                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

GLENN HEAGERTY,                         )
                                        )
     Plaintiff,                         )
                                        )
v.                                      )       CIVIL ACTION FILE NO.
                                        )       1:18-cv-01233-CAP-CMS
EQUIFAX INFORMATION                     )
SERVICES LLC and NATIONAL               )
CONSUMER TELECOM &                      )
UTILITIES EXCHANGE, INC.,               )
                                        )
     Defendants.                        )

               PLAINTIFF’S RESPONSE TO DEFENDANTS’
             STATEMENT OF UNDISPUTED MATERIAL FACTS

     Pursuant to Local Rule 56.1B and the Court’s Order of June 6, 2018, Plaintiff

Glenn Heagerty respectfully submits the following response to Defendant’s

Statement of Material Facts In Support of Motion for Summary Judgment:

1.   Equifax is a consumer reporting agency (“CRA”) as defined by the Fair Credit
     Reporting Act (“FCRA”), 15 U.S.C. §§ 1681-1681x. (Declaration of Celestina
     Gobin (“Gobin Decl.”), Exhibit 1, ¶ 7).

     RESPONSE: Admitted.

2.   As such, it gathers information about consumers from various sources,
     including banks, collection agencies, and court records, which it uses to create
     credit files on consumers in the United States, including Plaintiff, Mr.
     Heagerty. (Id. ¶ 8).

     RESPONSE: Admitted.

3.   Equifax uses those files to prepare consumer reports for use by its subscribers
     in evaluating the potential credit risk of consumers, among other permissible
     purposes. (Id. ¶ 9).

                                       -1-
      RESPONSE: Admitted.

4.    NCTUE is a non-profit member association incorporated under New Jersey
      law, with its principal place of business in Coppell, Texas. (Declaration of Alan
      Moore (“Moore Decl.”), Exhibit 2, ¶ 4).

      RESPONSE: Pursuant to Local Rule 56.1B(2)a(2)(iii), this fact is not material

to Defendants’ Motion or Mr. Heagerty’s response thereto. NCTUE’s status as a non-

profit association and its principal place of business are not at issue in this case.

5.    NCTUE does not have any employees. (Id. ¶ 5; Deposition of Alan Moore
      (“Moore Depo.”), Doc. 51, 10:16). It has a Board of Trustees. (Moore Decl.
      ¶ 5; Moore Depo. 11:20-23). The Trustees oversee the operations of NCTUE.
      (Moore Decl. ¶ 5; Moore Depo. 12:5-10).

      RESPONSE: Objection. This Paragraph violates Local Rule 56.1B(1), which

requires that each fact in a statement of material facts “be numbered separately.”

Subject to the foregoing objection, admitted.

6.    NCTUE is a consumer reporting agency under the FCRA. (Id. ¶ 6; Deposition
      of Lisa Willis for Equifax (“Willis Equifax Depo.”), Doc. 50, 12:14- 20).

      RESPONSE: Admitted.

7.    In its role as a consumer reporting agency, NCTUE maintains data such as
      payment and account history, reported by telecommunication, pay TV and
      utility service providers that are members of NCTUE. (Id. ¶ 7; Moore Depo.
      12:24- 13:12).

      RESPONSE: Admitted.

8.    NCTUE and Equifax are separate companies. (Declaration of Lisa Willis
      (“Willis Decl.”), Exhibit 3, ¶ 5; Moore Depo. 24:18-24).

      RESPONSE: Admitted.

9.    Because it has no employees, NCTUE retains an outside vendor, Equifax, to
      provide certain operational services for NCTUE. (Moore Decl. ¶ 8; Willis Decl.
      ¶ 6; Moore Depo. 14:22-3; Willis Equifax Depo. 20:8-11; Deposition of Lisa

                                          -2-
      Willis for NCTUE (“Willis NCTUE Depo.”), Doc. 50, 6:23-7:5).

      RESPONSE: Admitted.

10.   These services, performed by Equifax in its role as a vendor for NCTUE,
      include (1) sending consumers copies of their NCTUE data file disclosures
      upon request, and (2) conducting reinvestigations of disputes by consumers
      concerning the accuracy of their NCTUE data files. (Moore Decl. ¶ 9; Willis
      Decl. ¶ 8; Moore Depo. 10:23-11:1; Willis NCTUE Depo. 7:6-13).

      RESPONSE: Admitted.

11.   NCTUE has a contractual relationship with Equifax whereby Equifax provides
      these services. (Moore Decl. ¶ 10; Willis Decl. ¶ 7; Moore Depo. 22:11- 18;
      Willis Equifax Depo. 22:16-23:3, 23:24-24:13). A copy of the 2008 contract (the
      “Contract”) is attached as Exhibit A to the Moore Declaration. (Moore Decl. ¶
      10; Willis Decl. ¶ 7).

      RESPONSE: Admitted.

12.   Under the terms of the Contract, Equifax agrees to “comply with the
      provisions of the FCRA, the Fair and Accurate Credit Transaction Act (the
      “FACT Act”), Title V of the Graham-Leach-Bliley Act, the Federal Equal Credit
      Opportunity Act, as amended (the “ECOA), and any other applicable federal
      consumer credit protection statutes, all state law counterparts thereof, and all
      applicable regulations promulgated thereunder.” (Id. ¶ 11; Contract, p. 5,
      Section 2.3.)

      RESPONSE: Admitted.

13.   Equifax further agrees that “in recognition of the principle that the NCTUE
      Data is the property of NCTUE and its Members, [Equifax] shall not without
      NCTUE’s written approval, comingle with or incorporate NCTUE Data
      with any other database of a third party.” (Moore Decl. ¶ 12; Contract, p. 6,
      Section 2.7.)

      RESPONSE: Admitted. However, pursuant to Local Rule 56.1B(2)a(2)(iii),

this fact is not material to Defendants’ Motion or Mr. Heagerty’s response thereto.

Mr. Heagerty does not contend that his NCTUE credit data was comingled with or

otherwise incorporated into a third-party database. Mr. Heagerty contends that the

                                        -3-
data that Equifax obtained from his NCTUE credit file was a consumer report and

that Defendants violated his privacy and caused him emotional distress when

Equifax was allowed to obtain such reports without a permissible purpose.

14.   NCTUE’s relationship with Equifax has been longstanding. (Moore Decl. ¶
      13).

      RESPONSE: Pursuant to Local Rule 56.1B(2)a(2)(iii), this fact is not material

to Defendants’ Motion or Mr. Heagerty’s response thereto.       The length of the

relationship between Defendants is not at issue in this case.

15.   Over the course of that relationship, NCTUE has not been made aware of any
      instances, before this case, wherein a consumer has alleged that Equifax has
      obtained his or her NCTUE consumer report without a permissible purpose
      under the FCRA. (Id. ¶ 14).

      RESPONSE: Denied. This case was filed in March 2018. No later than July

12, 2016 and as a result of questions raised by Mr. Heagerty, NCTUE had actual

knowledge that the NCTUE database and Equifax’s ACIS system were “linked

together” and that use of the ACIS system resulted in inquires on consumers’

NCTUE credit files. Declaration of Glenn Heagerty (the “Heagerty Declaration”),

Docket #48-3, ¶ 12 and Exhibit 2 thereto; Second Declaration of Glenn Heagerty, ¶¶

11-13. Those inquiries were listed on consumer disclosures that NCTUE prepared,

including Mr. Heagerty’s May 31, 2016 NCTUE disclosure. Deposition of Lisa Willis

(the “Willis Depo.”), Docket #50, pp. 43-44, 49 and 30-31 and Exhibits 51 (Docket

#50-7), 52 (Docket #50-8) and 41 (Docket #50-2). Defendants admit that Equifax did

not have a permissible purpose to make those inquiries. NCTUE’s Response to

                                         -4-
Plaintiff’s First Interrogatories (“NCTUE’s 1st ROG Response”), Docket #48-9,

Response to Interrogatory No. 2; Equifax’s Response to Plaintiff’s First

Interrogatories (“Equifax’s 1st ROG Response”), Docket #48-8, Response to

Interrogatory No. 2. Furthermore, “sometime in the summer of 2016,” NCTUE’s

Executive Director, Mr. Alan Moore, learned that when ACIS operators accessed

consumers’ Equifax credit files, Equifax was simultaneously accessing the

consumers’ NCTUE credit files in order to generate Insight scores on the consumers.

Deposition of Alan Moore (the “Moore Depo.), Docket #51, pp. 31-32. When Mr.

Moore learned this fact, he directed NCTUE’s outside counsel to give a “cease and

desist” notice to Equifax. Moore Depo., pp. 35-36. Equifax failed to comply with

that request. Willis Depo., Docket #50, pp. 43-44, 49 and 30-31 and Exhibits 51

(Docket #50-7), 52 (Docket #50-8) and 41 (Docket #50-2).

16.   Over the course of that relationship, NCTUE has found Equifax to be a
      responsible steward of NCTUE’s database. (Id. ¶ 15).

      RESPONSE:      Denied.   No later than July 12, 2016, NCTUE had actual

knowledge that the NCTUE database and Equifax’s ACIS system were “linked

together” and that use of the ACIS system resulted in inquires on consumers’

NCTUE credit files. Declaration of Glenn Heagerty (the “Heagerty Declaration”),

Docket #48-3, ¶ 12 and Exhibit 2 thereto; Second Declaration of Glenn Heagerty, ¶¶

11-13. Those inquiries were listed on consumer disclosures that NCTUE prepared,

including Mr. Heagerty’s May 31, 2016 NCTUE disclosure. Deposition of Lisa Willis


                                       -5-
(the “Willis Depo.”), Docket #50, pp. 43-44, 49 and 30-31 and Exhibits 51 (Docket

#50-7), 52 (Docket #50-8) and 41 (Docket #50-2). Defendants admit that Equifax did

not have a permissible purpose to make those inquiries. NCTUE’s Response to

Plaintiff’s First Interrogatories (“NCTUE’s 1st ROG Response”), Docket #48-9,

Response to Interrogatory No. 2; Equifax’s Response to Plaintiff’s First

Interrogatories (“Equifax’s 1st ROG Response”), Docket #48-8, Response to

Interrogatory No. 2. Furthermore, “sometime in the summer of 2016,” NCTUE’s

Executive Director, Mr. Alan Moore, learned that when ACIS operators accessed

consumers’ Equifax credit files, Equifax was simultaneously accessing the

consumers’ NCTUE credit files in order to generate Insight scores on the consumers.

Deposition of Alan Moore (the “Moore Depo.), Docket #51, pp. 31-32. When Mr.

Moore learned this fact, he directed NCTUE’s outside counsel to give a “cease and

desist” notice to Equifax. Moore Depo., pp. 35-36. Equifax failed to comply with

that request. Willis Depo., Docket #50, pp. 43-44, 49 and 30-31 and Exhibits 51

(Docket #50-7), 52 (Docket #50-8) and 41 (Docket #50-2).

17.   NCTUE understands that Equifax is also a consumer reporting agency and
      that it maintains its own database, separate from NCTUE’s database, that
      includes account information different than that found in the NCTUE
      database (such as credit card account histories, mortgage account histories,
      and collection accounts). (Id. ¶ 16; see also Willis Decl. ¶ 10; Willis Equifax
      Depo. 16:20-17:5; Willis NCTUE Depo. 8:25-9:10).

      RESPONSE: Admitted.

18.   It is NCTUE’s understanding and belief, based on its experience with Equifax
      and the Contract, that Equifax does not, and would not, obtain a consumer’s

                                        -6-
      NCTUE consumer report, or provide it to a third party, without a permissible
      purpose under the FCRA. (Id. ¶ 17).

      RESPONSE:      Denied.   No later than July 12, 2016, NCTUE had actual

knowledge that the NCTUE database and Equifax’s ACIS system were “linked

together” and that use of the ACIS system resulted in inquires on consumers’

NCTUE credit files. Declaration of Glenn Heagerty (the “Heagerty Declaration”),

Docket #48-3, ¶ 12 and Exhibit 2 thereto; Second Declaration of Glenn Heagerty, ¶¶

11-13. Those inquiries were listed on consumer disclosures that NCTUE prepared,

including Mr. Heagerty’s May 31, 2016 NCTUE disclosure. Deposition of Lisa Willis

(the “Willis Depo.”), Docket #50, pp. 43-44, 49 and 30-31 and Exhibits 51 (Docket

#50-7), 52 (Docket #50-8) and 41 (Docket #50-2). Defendants admit that Equifax did

not have a permissible purpose to make those inquiries. NCTUE’s Response to

Plaintiff’s First Interrogatories (“NCTUE’s 1st ROG Response”), Docket #48-9,

Response to Interrogatory No. 2; Equifax’s Response to Plaintiff’s First

Interrogatories (“Equifax’s 1st ROG Response”), Docket #48-8, Response to

Interrogatory No. 2. Furthermore, “sometime in the summer of 2016,” NCTUE’s

Executive Director, Mr. Alan Moore, learned that when ACIS operators accessed

consumers’ Equifax credit files, Equifax was simultaneously accessing the

consumers’ NCTUE credit files in order to generate Insight scores on the consumers.

Deposition of Alan Moore (the “Moore Depo.), Docket #51, pp. 31-32. When Mr.

Moore learned this fact, he directed NCTUE’s outside counsel to give a “cease and


                                       -7-
desist” notice to Equifax. Moore Depo., pp. 35-36. Equifax failed to comply with

that request. Willis Depo., Docket #50, pp. 43-44, 49 and 30-31 and Exhibits 51

(Docket #50-7), 52 (Docket #50-8) and 41 (Docket #50-2).

19.   Based upon its experience with Equifax and the Contract, NCTUE has reason
      to believe that Equifax only provides NCTUE consumer reports when there is
      a permissible purpose for doing so. (Id. ¶ 18).

      RESPONSE:      Denied.   No later than July 12, 2016, NCTUE had actual

knowledge that the NCTUE database and Equifax’s ACIS system were “linked

together” and that use of the ACIS system resulted in inquires on consumers’

NCTUE credit files. Declaration of Glenn Heagerty (the “Heagerty Declaration”),

Docket #48-3, ¶ 12 and Exhibit 2 thereto; Second Declaration of Glenn Heagerty, ¶¶

11-13. Those inquiries were listed on consumer disclosures that NCTUE prepared,

including Mr. Heagerty’s May 31, 2016 NCTUE disclosure. Deposition of Lisa Willis

(the “Willis Depo.”), Docket #50, pp. 43-44, 49 and 30-31 and Exhibits 51 (Docket

#50-7), 52 (Docket #50-8) and 41 (Docket #50-2). Defendants admit that Equifax did

not have a permissible purpose to make those inquiries. NCTUE’s Response to

Plaintiff’s First Interrogatories (“NCTUE’s 1st ROG Response”), Docket #48-9,

Response to Interrogatory No. 2; Equifax’s Response to Plaintiff’s First

Interrogatories (“Equifax’s 1st ROG Response”), Docket #48-8, Response to

Interrogatory No. 2. Furthermore, “sometime in the summer of 2016,” NCTUE’s

Executive Director, Mr. Alan Moore, learned that when ACIS operators accessed

consumers’ Equifax credit files, Equifax was simultaneously accessing the

                                       -8-
consumers’ NCTUE credit files in order to generate Insight scores on the consumers.

Deposition of Alan Moore (the “Moore Depo.), Docket #51, pp. 31-32. When Mr.

Moore learned this fact, he directed NCTUE’s outside counsel to give a “cease and

desist” notice to Equifax. Moore Depo., pp. 35-36. Equifax failed to comply with

that request. Willis Depo., Docket #50, pp. 43-44, 49 and 30-31 and Exhibits 51

(Docket #50-7), 52 (Docket #50-8) and 41 (Docket #50-2).

20.   NCTUE also performs oversight and auditing of Equifax to verify that it is
      executing its duties under the Contract. (Id. ¶ 19; Moore Depo. 29:5-30:22).

      RESPONSE: Admitted. However, pursuant to Local Rule 56.1B(2)a(2)(iii),

this fact is not material to Defendants’ Motion or Mr. Heagerty’s response thereto.

Mr. Heagerty does not contend that NCTUE failed to oversee or audit Equifax.

Rather, he contends that by July 2016, NCTUE had actual knowledge that Equifax

was making inquiries on NCTUE credit files without a permissible purpose. See

Response to Paragraph 19 above.

21.   This includes quarterly meetings between NCTUE and Equifax during which
      Equifax presents information on the operation of the NCTUE database and
      any legal compliance issues that may arise from time to time. (Id. ¶ 20; Moore
      Depo. 29:15-22).

      RESPONSE: Admitted. However, pursuant to Local Rule 56.1B(2)a(2)(iii),

this fact is not material to Defendants’ Motion or Mr. Heagerty’s response thereto.

Mr. Heagerty does not contend that NCTUE failed to meet with Equifax to discuss

database and legal compliance issues. Rather, he contends that by July 2016, NCTUE

had actual knowledge that Equifax was making inquiries on NCTUE credit files

                                       -9-
without a permissible purpose. See Response to Paragraph 19 above.

22.   Alan Moore, NCTUE’s Executive Director, has almost daily, and at least
      weekly, calls with Equifax concerning daily operational matters related to
      various issues including disclosures and disputes, credit alerts, and credit
      freezes. (Id. ¶ 21 Moore Depo. 30:17-22).

      RESPONSE: Admitted. However, pursuant to Local Rule 56.1B(2)a(2)(iii),

this fact is not material to Defendants’ Motion or Mr. Heagerty’s response thereto.

Mr. Heagerty does not contend that NCTUE failed to have regular communications

with Equifax regarding operational matters. Rather, he contends that by July 2016,

NCTUE had actual knowledge that Equifax was making inquiries on NCTUE credit

files without a permissible purpose. See Response to Paragraph 19 above.

23.   Equifax’s database contains its consumer credit files that contain information
      related to credit card accounts, mortgages, collection accounts, and similar
      personal credit information. (Willis Decl. ¶ 11).

      RESPONSE: Pursuant to Local Rule 56.1B(2)a(2)(iii), this fact is not material

to Defendants’ Motion or Mr. Heagerty’s response thereto. The content of Equifax’s

database and consumer credit files are not at issue in this case.

24.   NCTUE’s database contains its separate consumer data files that contain
      information related to television, telephone, and utility accounts. (Id. ¶ 12;
      Moore Depo. 14:8-12).

      RESPONSE: Admitted.

25.   Equifax does not include NCTUE’s consumer data in its own consumer
      reports that it provides to third parties. (Willis Decl. ¶ 13).

      RESPONSE: Admitted. However, pursuant to Local Rule 56.1B(2)a(2)(iii),

this fact is not material to Defendants’ Motion or Mr. Heagerty’s response thereto.


                                         - 10 -
Whether Equifax includes NCTUE data in consumer reports it sells to third-parties

is not an element of any claim asserted by Mr. Heagerty in this case or any defense

thereto. Mr. Heagerty contends that the data that Equifax obtained from his NCTUE

credit file was a consumer report and that Defendants violated his privacy and

caused him emotional distress when Equifax was allowed to obtain such reports

without a permissible purpose.

26.   NCTUE does not include Equifax’s consumer data in its own consumer
      reports that are provided to third parties through Equifax as its vendor. (Id. ¶
      14).

      RESPONSE: Admitted. However, pursuant to Local Rule 56.1B(2)a(2)(iii),

this fact is not material to Defendants’ Motion or Mr. Heagerty’s response thereto.

Mr. Heagerty does not contend that Equifax consumer data was included in his

NCTUE consumer reports.        Mr. Heagerty contends that the data that Equifax

obtained from his NCTUE credit file was a consumer report and that Defendants

violated his privacy and caused him emotional distress when Equifax was allowed

to obtain such reports without a permissible purpose.

27.   Equifax employees generally do not have access to the NCTUE database. (Id.
      ¶ 15; Deposition of Celestina Gobin (“Gobin Depo.”), Exhibit 8, 85:2-4).

      RESPONSE: Admitted.

28.   The operators that handle consumer disputes and other contacts on NCTUE
      files do not access the Equifax database when doing so. (Id. ¶ 17; Willis Equifax
      Depo. 74:9-77:1).

      RESPONSE: Admitted. However, pursuant to Local Rule 56.1B(2)a(2)(iii),

this fact is not material to Defendants’ Motion or Heagerty’s response thereto. Mr.

                                        - 11 -
Heagerty does not contend that Equifax operators assigned to handle disputes and

other issues related to NCTUE consumer files access Equifax’s database when

performing their job duties. Mr. Heagerty contends that the data that Equifax

obtained from his NCTUE credit file was a consumer report and that Defendants

violated his privacy and caused him emotional distress when Equifax was allowed

to obtain such reports without a permissible purpose.

29.   The operators that handle consumer disputes and other contacts on Equifax
      files do not access the NCTUE database when doing so. (Willis Decl. ¶ 18;
      Willis Equifax Depo. 74:9-77:1; Gobin Depo. 85:2-4).

      RESPONSE: Denied. When an ACIS operator accesses a consumer’s Equifax

credit file to conduct a dispute reinvestigation on that Equifax file, the ACIS system

provides the ACIS operator with the consumer’s Insight score. Gobin Depo., Docket

#49, pp. 88 and 90-91; Willis Depo., Docket #50, p. 66-67. In order to generate the

Insight score, Equifax obtains the following data from consumers’ NCTUE credit

files: account payment history, number of accounts, type of accounts, credit

available, credit used, and length of credit history. Equifax’s Response to Plaintiff’s

Second Interrogatories (“Equifax’s 2nd ROG Response,”) Docket #48-7, Response to

Interrogatory No. 3; Willis Depo., Docket #50, pp. 29-30; Gobin Depo., Docket #49,

p. 12. When Equifax obtains this credit data from consumers’ NCTUE credit files in

order to generate an Insight Score, that event is recorded as an “inquiry” on

consumers’ NCTUE “data reports.” Willis Depo., Docket #50, pp. 29-31, 43-47, 49 31

and Exhibits 51 (Docket #50-7), 52 (Docket #50-8) and 41 (Docket #50-2). The fact

                                        - 12 -
that the data in a consumer’s NCTUE credit file is formatted as a credit score, rather

than raw credit data, is not material.

30.   Only Equifax employees assigned to NCTUE-related services are given access
      to the NCTUE database for the purposes of providing disclosures, handling
      NCTUE consumer disputes, or otherwise performing the vendor services
      under the Contract. (Willis Decl. ¶ 16; Willis Equifax Depo. 74:9-77:1).

      RESPONSE: Denied. When an ACIS operator accesses a consumer’s Equifax

credit file to conduct a dispute reinvestigation on that Equifax file, the ACIS system

provides the ACIS operator with the consumer’s Insight score. Gobin Depo., Docket

#49, pp. 88 and 90-91; Willis Depo., Docket #50, p. 66-67. In order to generate the

Insight score, Equifax obtains the following data from consumers’ NCTUE credit

files: account payment history, number of accounts, type of accounts, credit

available, credit used, and length of credit history. Equifax’s Response to Plaintiff’s

Second Interrogatories (“Equifax’s 2nd ROG Response,”) Docket #48-7, Response to

Interrogatory No. 3; Willis Depo., Docket #50, pp. 29-30; Gobin Depo., Docket #49,

p. 12. When Equifax obtains this credit data from consumers’ NCTUE credit files in

order to generate an Insight score, that event is recorded as an “inquiry” on

consumers’ NCTUE “data report.” Willis Depo., Docket #50, pp. 29-31, 43-47, 49 31

and Exhibits 51 (Docket #50-7), 52 (Docket #50-8) and 41 (Docket #50-2). The fact

that the data in a consumer’s NCTUE credit file is formatted as a credit score, rather

than raw credit data, is not material.

31.   Equifax maintains policies and procedures to conduct reinvestigations of
      disputes made by consumers concerning the accuracy of information in their

                                         - 13 -
      Equifax credit files. (Gobin Decl. ¶ 10).

      RESPONSE: Pursuant to Local Rule 56.1B(2)a(2)(iii), this fact is not material

to Defendants’ Motion or Mr. Heagerty’s response thereto.          In this case, Mr.

Heagerty does not contend that Equifax violated 15 U.S.C. § 1681i(a) or failed to

maintain policies and procedures to conduct reinvestigations of his disputes of the

information in his Equifax credit file. Mr. Heagerty contends that the data that

Equifax obtained from his NCTUE credit file was a consumer report and that

Defendants violated his privacy and caused him emotional distress when Equifax

was allowed to obtain such reports without a permissible purpose.

32.   A consumer may contact Equifax to request a consumer disclosure or dispute
      information reporting in his or her credit file by telephone, mail, or through
      an internet portal on Equifax’s website. (Id. ¶ 11).

      RESPONSE: Pursuant to Local Rule 56.1B(2)a(2)(iii), this fact is not material

to Defendants’ Motion or Mr. Heagerty’s response thereto.          In this case, Mr.

Heagerty does not contend that Equifax violated 15 U.S.C. §§ 1681i(a) or 1681g, failed

to conduct a reasonable reinvestigation of his disputes of the information in his

Equifax credit file or failed to provide him with a consumer disclosure of the

information in his Equifax credit file when requested. Mr. Heagerty contends that

the data that Equifax obtained from his NCTUE credit file was a consumer report

and that Defendants violated his privacy and caused him emotional distress when

Equifax was allowed to obtain such reports without a permissible purpose.

33.   When Equifax receives a dispute, it assigns each dispute a unique

                                         - 14 -
      confirmation number. (Id. ¶ 12).

      RESPONSE: Pursuant to Local Rule 56.1B(2)a(2)(iii), this fact is not material

to Defendants’ Motion or Mr. Heagerty’s response thereto.          In this case, Mr.

Heagerty does not contend that Equifax violated 15 U.S.C. § 1681i(a) or failed to

conduct a reasonable reinvestigation of his disputes of the information in his Equifax

credit file. Mr. Heagerty contends that the data that Equifax obtained from his

NCTUE credit file was a consumer report and that Defendants violated his privacy

and caused him emotional distress when Equifax was allowed to obtain such reports

without a permissible purpose.

34.   After locating the consumer’s credit file, Equifax opens an Automated
      Consumer Interview System case that tracks the process of the reinvestigation
      of the disputed information. (Id. ¶ 13).

      RESPONSE: Pursuant to Local Rule 56.1B(2)a(2)(iii), this fact is not material

to Defendants’ Motion or Mr. Heagerty’s response thereto.          In this case, Mr.

Heagerty does not contend that Equifax violated 15 U.S.C. § 1681i(a) or failed to

conduct a reasonable reinvestigation of his disputes of the information in his Equifax

credit file. Mr. Heagerty contends that the data that Equifax obtained from his

NCTUE credit file was a consumer report and that Defendants violated his privacy

and caused him emotional distress when Equifax was allowed to obtain such reports

without a permissible purpose.

35.   Equifax reviews and considers all relevant information including
      documentation, if any, provided by the consumer and reviews the contents of
      the consumer’s credit file. (Id. ¶ 14).

                                         - 15 -
      RESPONSE: Pursuant to Local Rule 56.1B(2)a(2)(iii), this fact is not material

to Defendants’ Motion or Mr. Heagerty’s response thereto.          In this case, Mr.

Heagerty does not contend that Equifax violated 15 U.S.C. § 1681i(a) or failed to

conduct a reasonable reinvestigation of his disputes of the information in his Equifax

credit file. Mr. Heagerty contends that the data that Equifax obtained from his

NCTUE credit file was a consumer report and that Defendants violated his privacy

and caused him emotional distress when Equifax was allowed to obtain such reports

without a permissible purpose.

36.   If Equifax is able to make updates based on the information it has, it will do
      so. (Id. ¶ 15).

      RESPONSE: Pursuant to Local Rule 56.1B(2)a(2)(iii), this fact is not material

to Defendants’ Motion or Mr. Heagerty’s response thereto.          In this case, Mr.

Heagerty does not contend that Equifax violated 15 U.S.C. § 1681i(a) or failed to

conduct a reasonable reinvestigation of his disputes of the information in his Equifax

credit file. Mr. Heagerty contends that the data that Equifax obtained from his

NCTUE credit file was a consumer report and that Defendants violated his privacy

and caused him emotional distress when Equifax was allowed to obtain such reports

without a permissible purpose.

37.   If further investigation is required, Equifax notifies the source of the account
      information (referred to as the “data furnisher”) of the consumer’s dispute,
      identifies the nature of the consumer’s dispute, and includes the consumer’s
      account information as it then appears in Equifax’s credit file. (Id. ¶ 16).

      RESPONSE: Pursuant to Local Rule 56.1B(2)a(2)(iii), this fact is not material

                                        - 16 -
to Defendants’ Motion or Mr. Heagerty’s response thereto.             In this case, Mr.

Heagerty does not contend that Equifax violated 15 U.S.C. § 1681i(a) or failed to

conduct a reasonable reinvestigation of his disputes of the information in his Equifax

credit file. Mr. Heagerty contends that the data that Equifax obtained from his

NCTUE credit file was a consumer report and that Defendants violated his privacy

and caused him emotional distress when Equifax was allowed to obtain such reports

without a permissible purpose.

38.   Upon completion of the reinvestigation, Equifax sends the consumer the
      results along with a summary of the consumer’s rights under the FCRA,
      additional steps the consumer may take, and a description of the procedures
      used to reinvestigate the dispute. (Id. ¶ 17).

      RESPONSE: Pursuant to Local Rule 56.1B(2)a(2)(iii), this fact is not material

to Defendants’ Motion or Mr. Heagerty’s response thereto.             In this case, Mr.

Heagerty does not contend that Equifax violated 15 U.S.C. § 1681i(a), failed to

conduct a reasonable reinvestigation of his disputes of the information in his Equifax

credit file or failed to notify him of the results of such reinvestigations. Mr. Heagerty

contends that the data that Equifax obtained from his NCTUE credit file was a

consumer report and that Defendants violated his privacy and caused him emotional

distress when Equifax was allowed to obtain such reports without a permissible

purpose.

39.   Equifax operators handling consumer disputes and other contacts on Equifax
      files are able to view the consumer’s Insight credit score (“Insight Score”) on
      their computer screen. (Willis Decl. ¶ 19; Gobin Decl. ¶¶ 18, 29; Willis Equifax
      Depo. 26:21-25; Gobin Depo. 88:4-20).

                                         - 17 -
      RESPONSE: Admitted.

40.   The Insight Score is calculated using an algorithm that incorporates elements
      from the consumer’s Equifax and NCTUE files. (Willis Decl. ¶ 20; Willis
      Equifax Depo. 26:23-25, 29:21-30:15). The Insight Score is calculated using only
      data attributes of the NCTUE data file, not the NCTUE data file itself. (Willis
      Equifax Depo. 29:21-30:5). Examples of the Insight Score display are attached
      as Exhibit A (with relevant portion highlighted) to the Willis Declaration
      (Willis Decl. ¶ 19), and the Gobin Declaration (Gobin Decl. ¶ 29).

      RESPONSE: Objection. This Paragraph violates Local Rule 56.1B(1), which

requires that each fact in a statement of material facts “be numbered separately.”

Subject to the foregoing objection, Mr. Heagerty admits the first and third sentences

of Paragraph 40. Mr. Heagerty denies the second sentence of Paragraph 40. In order

to calculate an Insight score on consumers, like Mr. Heagerty, Equifax accesses

NCTUE credit files and obtains the following data: the consumer’s account payment

histories, the number of accounts in the consumer’s name, type of accounts that the

consumer holds, the consumer’s credit available, the consumer’s credit used and the

length of the consumer’s credit history. Equifax’s 2nd ROG Response, Docket #48-

7, Response to Interrogatory No. 3; Willis Depo., Docket #50, pp. 29-30; Gobin Depo.,

Docket #49, p. 12. This data bears on consumers’ “credit worthiness, credit standing,

credit capacity, character, general reputation, personal characteristics, or mode of

living” and is a “consumer report” under 15 U.S.C. 1681a(d). Defendants’ use of the

phrase “data attributes” is immaterial jargon.

41.   The operators are also able to view the Insight Score if they access a
      consumer’s file to do other things, such as: process a request for a consumer
      disclosure, add a fraud alert to the consumer’s file, answer a question a

                                        - 18 -
      consumer has about their file, or during other consumer-initiated contact with
      Equifax. (Gobin Decl. ¶ 19; Gobin Depo. 88:4-20).

      RESPONSE: Admitted.

42.   The Equifax operators are not able to see or otherwise access the full NCTUE
      data file or any of the data used to calculate the Insight Score. (Willis Decl. ¶
      21; Gobin Decl. ¶ 22).

      RESPONSE: Admitted.

43.   Their view is limited to the Insight Score only, i.e., the highlighted information
      shown in Exhibit A to the Willis and Gobin Declarations. (Willis Decl. ¶ 22;
      Gobin Decl. ¶ 29).

      RESPONSE: Admitted.

44.   The operators that handle contacts and/or disputes that consumers make
      concerning the contents of their Equifax credit files do not have access to the
      consumers’ NCTUE data files or the NCTUE database. (Gobin Decl. ¶ 27).

      RESPONSE: Admitted.

45.   Each time that Mr. Heagerty contacted Equifax and Equifax accessed Mr.
      Heagerty’s credit file, an Insight Score was generated for him. (Id. ¶ 28).

      RESPONSE: Admitted.

46.   In responding to a contact and/or dispute from a consumer, the operator
      handling the matter may need to access the Equifax credit file multiple times.
      (Id. ¶ 30). For example, the operator may access the file once to start an
      investigation into the dispute and again to make a change to the credit file
      based on the investigation. (Id.). Each access will result in the generation of an
      Insight Score. (Id.).

      RESPONSE: Objection. This Paragraph violates Local Rule 56.1B(1), which

requires that each fact in a statement of material facts “be separately numbered.”

Subject to the foregoing objection, admitted.

47.   The operators handling the Equifax consumer contacts do not use the Insight


                                         - 19 -
      Score for the purposes of determining a consumer’s eligibility for credit,
      insurance, or employment and it is only available for the consumer’s
      knowledge and benefit. (Willis Decl. ¶ 23; Gobin Decl. ¶ 20; Gobin Depo.
      88:17-20).

      RESPONSE: Admitted. Equifax did not have a permissible purpose to obtain

a consumer report on Mr. Heagerty from NCTUE.

48.   Mr. Heagerty’s NCTUE consumer report was not provided by NCTUE to
      Equifax for the use in determining his eligibility for credit, employment, or
      insurance at any time. (Moore Decl. ¶ 23; Willis Decl. ¶ 29).

      RESPONSE: Admitted. Equifax did not have a permissible purpose to obtain

a consumer report on Mr. Heagerty from NCTUE.

49.   NCTUE does not collect consumer information with the expectation that it will
      be used by Equifax, in its role as NCTUE’s vendor, to determine a consumer’s
      eligibility for credit, employment, or insurance. (Moore Decl. ¶ 24).

      RESPONSE: Pursuant to Local Rule 56.1B(2)a(2)(iii), this fact is not material

to Defendants’ Motion or Mr. Heagerty’s response thereto. The “collection” element

of the “purpose” requirement of the definition of “consumer report” is based on the

reason why the information at issue was originally collected by the consumer

reporting agency, not the use to which that information was put by the recipient of

the information. NCTUE originally collected the credit data in Mr. Heagerty’s

NCTUE file so it could be sold in the form of “data reports,” which are “consumer

reports,” to NCTUE’s members for credit purposes. NCTUE’s 1st RFA Response,

Docket #48-5, ¶¶ 14-15 and 17; Equifax’s 1st RFA Response, Docket #48-4, ¶¶ 9-10.

50.   Equifax does not include NCTUE’s consumer data in its own consumer
      reports that it provides to third parties. (Willis Decl. ¶ 13).


                                       - 20 -
      RESPONSE: Admitted. However, pursuant to Local Rule 56.1B(2)a(2)(iii),

this fact is not material to Defendants’ Motion or Mr. Heagerty’s response thereto.

Mr. Heagerty does not contend that Equifax included NCTUE credit data in Equifax

consumer reports about him. Mr. Heagerty contends that the data that Equifax

obtained from his NCTUE credit file was a consumer report and that Defendants

violated his privacy and caused him emotional distress when Equifax was allowed

to obtain such reports without a permissible purpose.

51.   Equifax did not provide Plaintiff’s NCTUE data file to any third parties. (Id. ¶
      28).

      RESPONSE: Admitted. However, pursuant to Local Rule 56.1B(2)a(2)(iii),

this fact is not material to Defendants’ Motion or Mr. Heagerty’s response thereto.

Mr. Heagerty does not contend that Equifax provided his NCTUE credit data to any

other person or entity. Mr. Heagerty contends that the data that Equifax obtained

from his NCTUE credit file was a consumer report and that Defendants violated his

privacy and caused him emotional distress when Equifax was allowed to obtain such

reports without a permissible purpose.

52.   Equifax operators do not share the Insight Score with other operators. (Gobin
      Decl. ¶ 21).

      RESPONSE: Admitted. However, pursuant to Local Rule 56.1B(2)a(2)(iii),

this fact is not material to Defendants’ Motion or Mr. Heagerty’s response thereto.

Mr. Heagerty does not contend that Equifax operators share his Insight score with

one another. Mr. Heagerty contends that the data that Equifax obtained from his

                                         - 21 -
NCTUE credit file was a consumer report and that Defendants violated his privacy

and caused him emotional distress when Equifax was allowed to obtain such reports

without a permissible purpose.

53.   Equifax operators handling the Equifax consumer disputes and other contacts
      do not provide the Insight Score to any third parties outside of Equifax. (Gobin
      Decl. ¶ 23; Willis Decl. ¶ 24).

      RESPONSE: Admitted. However, pursuant to Local Rule 56.1B(2)a(2)(iii),

this fact is not material to Defendants’ Motion or Mr. Heagerty’s response thereto.

Mr. Heagerty does not contend that Equifax provided his Insight score to any other

person or entity. Mr. Heagerty contends that the data that Equifax obtained from

his NCTUE credit file was a consumer report and that Defendants violated his

privacy and caused him emotional distress when Equifax was allowed to obtain such

reports without a permissible purpose.

54.   Equifax operators will provide the Insight Score to a consumer if the consumer
      requests it and it is made available in this process for the benefit of the
      consumer should the consumer request it. (Gobin Decl. ¶ 23; Willis Decl. ¶ 23
      Willis Equifax Depo. 63:23-64:18; Gobin Depo. 88:17-89:1).

      RESPONSE: Admitted.

55.   Mr. Heagerty worked for Equifax from 1991 to 1995. (Deposition of Glenn
      Heagerty (“Heagerty Depo.”), Doc. 54, 17:5-8).

      RESPONSE: Pursuant to Local Rule 56.1B(2)a(2)(iii), this fact is not material

to Defendants’ Motion or Mr. Heagerty’s response thereto. Mr. Heagerty’s previous

employment with Equifax is not at issue in this case and pre-dates NCTUE’s

contractual relationship by Equifax by 13 years.


                                         - 22 -
56.      Equifax’s records reflect that Mr. Heagerty initiated contact with Equifax on
         at least 38 occasions between February 2014 and March 2018. (Gobin Decl. ¶
         25).

         RESPONSE: Admitted.

57.      Most of these contacts concerned the contents of his Equifax credit file, not his
         data file with NCTUE. (Id. ¶ 26).

         RESPONSE: Admitted.

58.      The Insight Score inquiries reflected on Mr. Heagerty’s file do not reflect the
         use of Mr. Heagerty’s NCTUE file for the purposes of determining his
         eligibility for credit, insurance, or employment. (Id. ¶ 31).

         RESPONSE: Admitted. Defendants did not have a permissible purpose to

access/allow access to Mr. Heagerty’s NCTUE credit file.

59.      The inquiries that appear on Mr. Heagerty’s NCTUE data file disclosure that
         are referenced in the Complaint only reflect the generation of an Insight Score
         in relation to disputes or other contacts that Mr. Heagerty initiated with
         Equifax. (Willis Decl. ¶ 25; see also Willis Equifax Depo. 36:7-11).

         RESPONSE: Denied. The inquires that appear on Mr. Heagerty’s NCTUE

file disclosures evidence Equifax obtaining the following data from Mr. Heagerty’s

NCTUE credit file: his account payment history, the number of accounts in his name,

the type of accounts that he held, his credit available, his credit used and the length

of his credit history. Equifax’s 2nd ROG Response, Docket #48-7, Response to

Interrogatory No. 3; Willis Depo., Docket #50, pp. 29-30; Gobin Depo., Docket #49,

p. 12.

60.      The generation of an Insight Score during the handling of a consumer’s
         dispute or other contact with Equifax does not have any impact at all on any
         credit score, including their Insight Score. (Id. ¶ 26).



                                           - 23 -
      RESPONSE: Admitted.

61.   Equifax did not provide Mr. Heagerty’s NCTUE data file to any third parties
      in the process of handling his disputes and other contacts with Equifax. (Gobin
      Decl. ¶ 32; Willis Decl. ¶ 28).

      RESPONSE: Admitted. However, pursuant to Local Rule 56.1B(2)a(2)(iii),

this fact is not material to Defendants’ Motion or Mr. Heagerty’s response thereto.

Mr. Heagerty does not contend that Equifax provided his NCTUE credit data to any

other person or entity. Mr. Heagerty contends that the data that Equifax obtained

from his NCTUE credit file was a consumer report and that Defendants violated his

privacy and caused him emotional distress when Equifax was allowed to obtain such

reports without a permissible purpose.

62.   Equifax did not provide Mr. Heagerty’s Insight Score to any third parties in
      the process of handling his disputes and other contacts with Equifax. (Gobin
      Decl. ¶ 33).

      RESPONSE: Admitted. However, pursuant to Local Rule 56.1B(2)a(2)(iii),

this fact is not material to Defendants’ Motion or Mr. Heagerty’s response thereto.

Mr. Heagerty does not contend that Equifax provided his Insight score to any other

person or entity. Mr. Mr. Heagerty contends that the data that Equifax obtained

from his NCTUE credit file was a consumer report and that Defendants violated his

privacy and caused him emotional distress when Equifax was allowed to obtain such

reports without a permissible purpose.

63.   When asked to identify all instances in which he claims he suffered damages
      as a result of Equifax’s alleged conduct as set forth in the Complaint, Mr.
      Heagerty answered:

                                         - 24 -
      Plaintiff has suffered damages in the form of invasions of his
      statutorily-protected right of privacy. These invasions occurred each
      time Equifax obtained Plaintiff’s NCTUE consumer report without a
      permissible purpose. The dates on which these invasions occurred are
      set forth in the “inquiries” section of Plaintiff’s NCTUE file, some of
      which are listed in Paragraph 10 of the Complaint. Plaintiff has also
      suffered damages in the form of emotional distress, after learning of
      Defendants’ violations of his right of privacy. For further information,
      see responses to Interrogatory Nos. 11 and 23, which are incorporated
      herein by reference.

(Plaintiff’s Response to Defendant Equifax’s First Interrogatories (“Equifax’s
Interrogatories”), Exhibit 4, Interrogatory No. 19; Heagerty Depo. 178:7-16; Heagerty
Depo. Exh. 8).

      RESPONSE: Admitted.

64.   Mr. Heagerty has not sustained and is not seeking any lost wages in this case
      from Equifax or as a result of any act or omission of NCTUE. (Plaintiff’s
      Response to Defendant Equifax Information Services LLC’s First Request for
      Admissions (“Equifax Request for Admission”), Exhibit 5, Request for
      Admission No. 1; Plaintiff’s Response to Defendant NCTUE’s First Request
      for Admissions (“NCTUE Request for Admission”), Exhibit 6, Request for
      Admission No. 1).

      RESPONSE: Admitted.

65.   Mr. Heagerty has not sustained and is not seeking any out-of-pocket financial
      damages in this case from Equifax or as a result of any act or omission of
      NCTUE. (Equifax Request for Admission No. 2; NCTUE Request for
      Admission No. 2).

      RESPONSE: Admitted.

66.   Mr. Heagerty has not lost any money as a result of the conduct of Equifax or
      NCTUE alleged in the Complaint. (Equifax Request for Admission No. 3;
      NCTUE Request for Admission No. 3).

      RESPONSE: Admitted.

67.   Mr. Heagerty has not been denied credit as a result of Equifax’s access of his
      NCTUE consumer report. (Equifax Request for Admission No. 11; Heagerty

                                        - 25 -
      Depo. 141:12-14 (Mr. Heagerty does not know whether he was denied credit
      on the basis of an Insight Score).

      RESPONSE: Admitted.

68.   From the date that Mr. Heagerty first saw Equifax inquiries on his NCTUE
      disclosure until at least January 14, 2019, Mr. Heagerty believed that the
      NCTUE inquiries meant that the attorneys at King & Spalding were spying on
      him, and “it was terrifying.” (Heagerty Depo. 52:3-23, 55:11-25, 58:17-23). He
      believed that King & Spalding attorneys were obtaining information from his
      internet and telecommunications providers to examine such things as his
      entertainment choices and how he lived. (Id. 56:1-57:12).

      RESPONSE: Objection. This Paragraph violates Local Rule 56.1B(1), which

requires that each fact in a statement of material facts “be separately numbered.”

Subject to the foregoing objection, denied. Mr. Heagerty did not know that Equifax’s

attorneys prompted some of the pre-September 2015 inquiries on his NCTUE credit

file until July 2016. Second Heagerty Declaration, ¶¶ 11-13. Furthermore, Mr.

Heagerty never believed that Equifax’s attorneys were involved in all the Equifax-

related inquiries that appear on his NCTUE disclosure, but only some of them that

pre-dated September 2015. Id.

69.   Mr. Heagerty testified that his emotional distress claims consist mainly of
      sleeplessness, inability to focus, lethargy, loss of energy, and depression. (Id.
      32:20-33:4). He testified that his emotional distress claims were caused by his
      belief that NCTUE provided his NCTUE consumer report to Equifax. (Doc. 1,
      ¶¶ 25-27; Heagerty Depo. 64:9-14, 68:19-69:2). He held that belief at least until
      the time of his deposition on January 17, 2019. (Heagerty Depo. 68:19-69:2,
      69:19- 70:13). He held that belief even though he heard Ms. Willis testify that
      Equifax did not receive his NCTUE consumer report or his NCTUE data
      file; Equifax only received NCTUE data attributes, and Equifax operators has
      access to the Insight Score only. (Heagerty Depo. 68:19-69:2, 69:19-70:13;
      103:24-104:9).



                                        - 26 -
      RESPONSE: Objection. This Paragraph violates Local Rule 56.1B(1), which

requires that each fact in a statement of material facts “be separately numbered.”

Furthermore, this “fact” and particularly Defendants’ characterization of Mr.

Heagerty’s testimony regarding Ms. Willis’ testimony is confusing and

argumentative. Subject to the foregoing objections, Mr. Heagerty admits that the

symptoms of his emotional distress include sleeplessness, inability to focus,

lethargy, loss of energy, and depression. He also admits that his emotional distress

was and is caused by the fact that Equifax was allowed to access his NCTUE credit

data without a permissible purpose. Second Heagerty Declaration, ¶¶ 5-10. Mr.

Heagerty denies the remainder of this Paragraph. Mr. Heagerty’s emotional distress

persists to this day. Second Heagerty Declaration, ¶ 16. Mr. Heagerty considers his

NCTUE credit data private, whether it is in the form of raw credit data or has been

used to generate a credit score. Id., ¶ 8. Mr. Heagerty suffers emotional distress as

a result of Equifax using the data in his NCTUE credit file to generate Insight scores

without a permissible purpose. Id., ¶ 10. Equifax obtained the following data from

Mr. Heagerty’s NCTUE credit file: his account payment history, the number of

accounts in his name, the type of accounts that he held, his credit available, his credit

used and the length of his credit history. Equifax’s 2nd ROG Response, Docket #48-

7, Response to Interrogatory No. 3; Willis Depo., Docket #50, pp. 29-30; Gobin Depo.,

Docket #49, p. 12. That data bears on consumers’ “credit worthiness, credit standing,

credit capacity, character, general reputation, personal characteristics, or mode of

                                         - 27 -
living” and is a “consumer report” under 15 U.S.C. 1681a(d). Defendants’ use of the

phrase “data attributes” is irrelevant jargon.

70.   Mr. Heagerty has never gone to a doctor about these issues. (Id. 44:17-45:25).

      RESPONSE: Admitted. However, this fact goes to the credibility of Mr.

Heagerty’s claim for emotional distress and is not material on summary judgment.

71.   The only person who has diagnosed these issues is Mr. Heagerty, and no
      medical professional has told him the issues were caused or exacerbated by
      Equifax or NCTUE. (Id.).

      RESPONSE: Admitted. However, this fact goes to the credibility of Mr.

Heagerty’s claim for emotional distress and is not material on summary judgment.

72.   Mr. Heagerty did not keep a record of the dates on which he experienced his
      alleged physical symptoms associated with stress and anxiety. (Equifax’s
      Interrogatory No. 11; Plaintiff’s Response to Defendant NCTUE’s First
      Interrogatories (“NCTUE’s Interrogatories”), Exhibit 7, Interrogatory No. 9).

      RESPONSE: Admitted. However, this fact goes to the credibility of Mr.

Heagerty’s claim for emotional distress and is not material on summary judgment.

73.   Rather, he alleges that they occur episodically and when circumstances caused
      him to think about the facts of this case. (Id.).

      RESPONSE: Admitted. However, this fact goes to the credibility of Mr.

Heagerty’s claim for emotional distress and is not material on summary judgment.

74.   Mr. Heagerty has not taken any medications or received any medical
      treatment for these symptoms. (Id.).

      RESPONSE: Admitted. However, this fact goes to the credibility of Mr.

Heagerty’s claim for emotional distress and is not material on summary judgment.

75.   Mr. Heagerty has not sustained and is not claiming any damage to his

                                         - 28 -
      reputation in this case as a result of the conduct of Equifax or NCTUE alleged
      in the Complaint. (Equifax Request for Admission No. 6; NCTUE Request for
      Admission No. 6).

      RESPONSE: Admitted.

76.   Mr. Heagerty has not received any medical treatment as a result of the conduct
      of Equifax or NCTUE alleged in the Complaint. (Equifax Request for
      Admission No. 5; NCTUE Request for Admission No. 5).

      RESPONSE: Admitted. However, this fact goes to the credibility of Mr.

Heagerty’s claim for emotional distress and is not material on summary judgment.

77.   Mr. Heagerty has not taken nor been prescribed any medications as a result of
      the conduct of Equifax or NCTUE alleged in the Complaint. (Equifax Request
      for Admission No. 8; NCTUE Request for Admission No. 8).

      RESPONSE: Admitted. However, this fact goes to the credibility of Mr.

Heagerty’s claim for emotional distress and is not material on summary judgment.

78.   Mr. Heagerty has not taken any over-the-counter medications as a result of
      the conduct of Equifax or NCTUE alleged in the Complaint. (Equifax Request
      for Admission No. 9; NCTUE Request for Admission No. 9).

      RESPONSE: Admitted. However, this fact goes to the credibility of Mr.

Heagerty’s claim for emotional distress and is not material on summary judgment.

79.   Mr. Heagerty’s factual basis for his belief that Equifax and NCTUE acted to
      willfully violate the law and/or willfully harm him or his credit file is that he
      believes Equifax made inquiries on his NCTUE file on more than 90 occasions,
      “which are identified by date in paragraph 10 of the Complaint and on Exhibit
      A to Plaintiff’s first interrogatories, document requests and requests for
      admissions, which were served on Defendants on June 4, 2018.” (Equifax’s
      Interrogatory No. 13; NCTUE Interrogatory No. 11; Heagerty Depo. 178:7-16;
      Heagerty Depo. Exh. 8).

      RESPONSE: Denied as stated. The fact that Defendants accessed/allowed

access to Mr. Heagerty’s NCTUE credit file is only part of his basis for contending

                                        - 29 -
that Defendants willfully violated the FCRA. Mr. Heagerty’s contention is also

based on the following: Mr. Heagerty did not authorize Equifax to access his

NCTUE credit file or obtain that data. Second Heagerty Declaration, ¶ 9. Defendants

concede that they did not have a permissible purpose to provide/obtain that data

from Mr. Heagerty’s NCTUE credit file. NCTUE’s 1st ROG Response, Docket #48-

9, Response to Interrogatory No. 2; Equifax’s 1st ROG Response, Docket #48-8,

Response to Interrogatory No. 2. “[S]ometime in the summer of 2016,” NCTUE’s

Executive Director, Mr. Alan Moore, learned that when ACIS operators accessed

consumers’ Equifax credit files, Equifax was simultaneously accessing the

consumers’ NCTUE’s credit files in order to generate Insight scores on the

consumers. Deposition of Alan Moore (the “Moore Depo.), Docket #51, pp. 31-32.

When Mr. Moore learned this fact, he directed NCTUE’s outside counsel to give a

“cease and desist” notice to Equifax. Moore Depo., pp. 35-36. Equifax failed to

comply with that request. Willis Depo., Docket #50, pp. 43-44, 49 and 30-31 and

Exhibits 51 (Docket #50-7), 52 (Docket #50-8) and 41 (Docket #50-2).

80.   Equifax did not act to willfully harm Mr. Heagerty or his credit file. (Gobin
      Decl. ¶ 34; Willis Decl. ¶ 27).

      RESPONSE: Objection. Paragraph 80 sets forth a “legal conclusion” in

violation of Local Rule 56.1B(1)(c). Subject to the foregoing objection, Paragraph 80

is denied. Equifax obtained the following data from Mr. Heagerty’s NCTUE credit

file on 185 occasions: his account payment history, the number of accounts in his


                                        - 30 -
name, the type of accounts that he held, his credit available, his credit used and the

length of his credit history. Equifax’s 2nd ROG Response, Docket #48-7, Response

to Interrogatory No. 3; Willis Depo., Docket #50, pp. 29-30 and Exhibits 51 (Docket

#50-7), 52 (Docket #50-8) and 41 (Docket #50-2); Gobin Depo., Docket #49, p. 12.

Defendants concede that they did not have a permissible purpose to provide/obtain

that data from Mr. Heagerty’s NCTUE credit file. NCTUE’s 1st ROG Response,

Docket #48-9, Response to Interrogatory No. 2; Equifax’s 1st ROG Response, Docket

#48-8, Response to Interrogatory No. 2.

81.   NCTUE did not take any action to willfully harm Plaintiff or his NCTUE data
      file. (Moore Decl. ¶ 22).

      RESPONSE: Objection. Paragraph 81 sets forth a “legal conclusion” in

violation of Local Rule 56.1B(1)(c). Subject to the foregoing objection, Paragraph 81

is denied. By July 2016, NCUTE personal, attorneys and its Executive Director all

had actual knowledge that Equifax was making inquiries on NCTUE’s consumer

credit database through the ACIS system. Heagerty Declaration, Docket #48-3, ¶ 12

and Exhibit 2 thereto; Moore Depo., Docket #51, pp. 31-32. Each time it made such

an inquiry, Equifax obtained the following data from Mr. Heagerty’s NCTUE credit

file: his account payment history, the number of accounts in his name, the type of

accounts that he held, his credit available, his credit used and the length of his credit

history. Equifax’s 2nd ROG Response, Docket #48-7, Response to Interrogatory No.

3; Willis Depo., Docket #50, pp. 29-30 and Exhibits 51 (Docket #50-7), 52 (Docket #50-


                                          - 31 -
8) and 41 (Docket #50-2); Gobin Depo., Docket #49, p. 12. Defendants concede that

they did not have a permissible purpose to provide/obtain that data from Mr.

Heagerty’s NCTUE credit file. NCTUE’s 1st ROG Response, Docket #48-9, Response

to Interrogatory No. 2; Equifax’s 1st ROG Response, Docket #48-8, Response to

Interrogatory No. 2. NCTUE subsequently demanded that Equifax “cease and

desist.” Moore Depo., pp. 35-36. Equifax refused to do so and continued that

practice through the time that the complaint was filed in this case. Willis Depo.,

Docket #50, pp. 43-44, 49 and 30-31 and Exhibits 51 (Docket #50-7), 52 (Docket #50-

8) and 41 (Docket #50-2).

      This 17th day of June, 2019.

 MCRAE BERTSCHI & COLE LLC                  /s/ Craig E. Bertschi
 Suite 200, 1350 Center Drive               Craig E. Bertschi
 Dunwoody, Georgia 30338                    Georgia Bar No. 055739
                                            ceb@mcraebertschi.com
 Counsel for Plaintiff                      678.999.1102

                                            Charles J. Cole
                                            Georgia Bar No. 176704
                                            cjc@mcraebertschi.com
                                            678.999.1105




                                       - 32 -
